Citation Nr: 0002449	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  99-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

Entitlement to an increased evaluation for bronchiectasis, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to December 
1968.  

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


REMAND

The veteran has requested a videoconference hearing at the RO 
before a Member of the Board of Veterans' Appeals (Board) who 
will be in Washington, D.C.  This request was made on his 
Appeal to the Board of Veterans' Appeals dated in October 
1999 and again in correspondence with the RO dated in 
November 1999.  The veteran has not been scheduled for a 
videoconference hearing.  Inasmuch as the veteran will be 
present at the RO for the hearing, the RO must arrange for 
the date of the hearing in accordance with 38 C.F.R. 
§ 20.704(a).

The Board finds that the case must be returned to the RO to 
schedule a hearing.  Accordingly, this case is remanded for 
the following:

The RO should schedule the veteran for a 
video-conference hearing at the RO before 
a Member of the Board who will be in 
Washington, D.C.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no further action until he is so 
informed.  The purpose of this REMAND is to schedule a 
hearing to comply with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

